Order entered November 17, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01504-CR

                        CAMARON DISHAWN HARRIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-81483-2014

                                           ORDER
       We REINSTATE the appeal.

       By order entered November 6, 2017, we abated this appeal to the trial court to conduct a

hearing to determine why appellant’s brief had not been filed. On November 15, 2017, counsel

filed a motion to withdraw as counsel, a supporting Anders brief, and a motion to extend the time

to file appellant’s brief. Accordingly, in the interest of expediting the appeal, we VACATE the

November 6, 2017 order to the extent it requires a hearing and findings.

       We GRANT appellant’s November 15, 2017 motion to extend the time to file his brief.

The Anders brief received by the Clerk on November 15, 2017, is deemed timely filed on the
date of this order.

                      /s/   LANA MYERS
                            JUSTICE